RESOLUCIÓN.
Puerto Rico,, Noviembre veinte y ocho de mil novecientos ■dos. — Visto el presente recurso gubernativo interpuesto por Don Eugenio Pérez y Nieves contra negativa del Registrador de la Propiedad de esta Capital á inscribir una escritura de venta de finca rústica. — Resultando: Que por escritura pública otorgada en el pueblo del Corozal ante el Notario Don Santiago R. Palmer, en veinte y seis de Junio último, *664Don José Monserrate Ríos, de estado casado, propietario y vecino de aquella localidad, vendió á Don Eugenio Pérez Nieves una finca rústica de su propiedad, radicada en el barrio del ‘‘Palmarejo”, de aquel término municipal, de cuarenta y dos cuerdas de extensión superficial, en precio y cantidad de ciento sesenta dollars, que confesó recibidos con anterioridad; y que presentada dicha escritura al Registro de la Propiedad para su inscripción, le fué denegada por el Registrador, según nota puesta al pie de dicha escritura, que copiada á la letra dice así: “Denegada la inscripción del precedente documento, por haber adquirido y trasmitido la finca el vendedor, siendo casado, sin que conste el consen-timiento de su esposa, según el artículo 132 del vigente Có-digo Civil, y en cumplimiento de la ley sobre recursos contra las Resoluciones de los Registradores se ha extendido anotación preventiva al folio 175 vuelto, tomo 7 del Corozal, de la jurisdicción de Toa Alta, finca 455, anotación letra A, la cual tendrá efecto legal durante ciento veinte días de su fecha”. — Resultando: Que notificada la citada nota al pre-sentante de la escritura, manifestó que no estando conforme con la negativa de inscripción, pedía se elevara desde luego-la escritura á este Tribunal’ Supremo, para la resolución que correspondiera, como así lo verificó el Registrador con el oportuno oficio de remisión. — Siendo Ponente el Presidente del Tribunal Don José S. Quiñones. — Considerando: Que con arreglo al artículo 159 del nuevo Código Civil, que fué aprobado el primero de Marzo último y estaba vigente en la fecha de la escritura de que se trata, los bienes inmuebles de la sociedad conyugal no podrán ser enajenados ni gravados, bajo pena de nulidad, sino mediante el consentimiento ex-preso de ambos cónyuges, y que no habiendo concurrido al otorgamiento de la escritura de venta, de veinte y seis de-Junio último, la esposa del vendedor, adolece dicho contrato-de un vicio de nulidad que constituye un defecto insubsa-nable, que impide su inscripción en el Registro de la Pro-piedad. — Se confirma la nota denegatoria puesta por el Re-*665gistrador de la Propiedad de esta Capital al pie de la escritura de que se trata, y devuélvase al Registrador, con copia de la presente resolución para su conocimiento y el de los interesados y demás efectos procedentes. — Lo acordaron y firmaron los señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José M? Figue-ras. — Louis Sulzbacher. — J. H. MacLeary. — A. F. Castro, Secretario.